Title: To George Washington from John Glover, 31 May 1781
From: Glover, John
To: Washington, George


                        
                            Dear Sir
                            Marblehead 31 May 1781
                        
                        I had the Honor to receive your Excellencys Letter of the 9th instant, but not till this day. I have for Six
                            weeks past been Confined to my house with a Slow fever, a part of the Time to my bead During which, had no expectations of
                            being able to Joine the Army this Campaign; but Thank God am now geting better; your Excellency may be Assured, I Shall
                            Set off for Camp as Soon as I find myself able, to Prosecute the Journey.
                        By a Ship which arrived two days Ago; we have the agreeable intilligence, that a fleet of Twenty two Sails of
                            the Line & 200 Transports were arrived at Martineco, from france and that ten days before they arrived, they
                            parted with foure Saile of Line, a number of transports 6000 Troops, on board; bound for Newport. I have the Honor to
                            be Dear Sir your Excellencys Most Obt Hbl. Sert
                        
                            Jno. Glover

                        
                    